     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.811 Page 1 of 12



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     SAFECO INSURANCE COMPANY OF                         Case No. 20-cv-00211-MMA (DEB)
       AMERICA, a New Hampshire
12
       Corporation,                                        ORDER GRANTING DEFENDANT
13                                        Plaintiff,       LARRY NELSON’S MOTION TO
                                                           STAY
14     v.
15
       LARRY NELSON, an individual,                        [Doc. No. 11]
16     TRACY IRENE GOLDEN, an individual,
       SYLENA SANDERS, an individual, the
17
       UNITED STATES OF AMERICA, and
18     Does 1 – 5,
19                                      Defendant.
20
21          Plaintiff Safeco Insurance of America (“Plaintiff”) filed suit against Defendants
22    Larry Nelson (“Nelson”), Tracy Irene Golden (“Golden”), Sylena Sanders (“Sanders”),
23    and the United States of America seeking declaratory relief. See Doc. No. 1. Plaintiff
24    petitions this Court for a declaratory judgment stating, in relevant part, that it does not
25    owe its insured Nelson a duty to defend or indemnify him in any of the proceedings
26    brought against him by the other named defendants. See id.
27          Defendant Nelson now moves to stay all proceedings in this action. See Doc. No.
28    11. Plaintiff filed a response to Nelson’s motion. See Doc. No. 13. Nelson in turn

                                                       1
                                                                                20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.812 Page 2 of 12



1     replied. See Doc. No. 15. The Court took the matter under submission on the papers and
2     without oral argument pursuant to Civil Local Rule 7.1.d.1. See Doc. No. 18; Fed. R. Civ.
3     P. 78(b). For the reasons set forth below, the Court GRANTS Nelson’s motion to stay.
4                                            BACKGROUND
5     A. Procedural Background
6           Nelson is Plaintiff’s insured and is defending against three separate actions
7     pending before other courts. See Doc. No. 1. The first of these actions is a civil
8     enforcement suit filed in the Southern District of California by the United States under
9     the auspices of Title VIII of the Civil Rights Act of 1968, as amended, 42 U.S.C. §§
10    3601, et seq. (“the Fair Housing Act”). See id. ¶12; Doc. No. 1-2 (“Ex. A”). The United
11    States alleges that Nelson has engaged in a pattern of discriminatory behavior towards his
12    female tenants on account of their sex at both of his rental properties, including
13    allegations of sexual harassment. See id. The second is a lawsuit filed in Superior Court
14    by Golden, one of Nelson’s former tenants and a co-defendant in this action. See id. ¶¶ 9,
15    14–19; Doc. No. 1-3 (“Ex. B”). Golden alleges several tort theories including assault,
16    battery, negligence, intentional infliction of emotional distress, and false imprisonment.
17    See Ex. B. ¶¶12–49. Golden also alleges violations of the Fair Housing Act. See id. ¶¶
18    50–54. Finally, the third action was filed by another of Nelson’s former tenants, Sanders,
19    who is also a co-defendant in this action. See Doc. No. 1 ¶¶ 10, 20; Doc. No. 1-4 (“Ex.
20    C”). Sanders intervened in the United States’ action against Nelson and sets forth
21    allegations of Fair Housing violations as well as California statutory and property claims.
22    See Ex. C.
23          Plaintiff filed suit in this Court seeking declaratory relief stating that it owes
24    Nelson neither a duty to defend nor a duty to indemnify in any of the pending actions
25    against him. See Doc. No. 1 ¶¶ 48–79. Further, Plaintiff seeks reimbursement from
26
27
28

                                                     2
                                                                                 20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.813 Page 3 of 12



1     Nelson for any costs it expends in his defense, plus interest. See id. ¶ 81. Defendants
2     Nelson and Sanders answered Plaintiff’s complaint. 1 See Doc. No. 9; Doc. No. 10.
3            Ordinarily, parties to an action in this procedural posture would be expected to
4     participate in case management and to commence discovery. See CIVLR 16.1.c–d.
5     However, Nelson has filed a motion to stay these proceedings pending resolution of all
6     the underlying actions. See Doc. No. 11. Nelson argues that a stay is warranted under
7     Landis v. North American Co., 299 U.S. 248 (1936), and also sets forth arguments based
8     on California law. See id. at 15–24.2 In response, Plaintiff relies upon Brillhart v. Excess
9     Insurance Co. of America, 316 U.S. 491 (1942), to assert this litigation should proceed.
10    See Doc. No. 13 at 5–11. Nelson argues in reply that Brillhart does not provide the
11    applicable legal standard and urges the Court to stay the action pursuant to Landis. See
12    Doc. No. 15 at 4–6.
13    B. Insurance Policies
14           Plaintiff issued Nelson a number of insurance policies to cover his rental
15    properties. 3 See Doc. No. 1 ¶¶ 24–38; Doc. No. 11 at 11–12. Plaintiff identifies five
16
17    1
       Defendant Golden has not yet appeared in the action; is it unclear whether Plaintiff has served Golden
18    with the complaint and summons. Defendant United States appeared and promptly moved for dismissal
      based on lack of subject matter jurisdiction. See Doc. No. 12. The Court granted the motion and the
19    United States is no longer a party to this action. See Doc. No. 19.
20    2
       All citations refer to the pagination assigned by the CM/ECF system. All docket references refer to the
21    docket of this action unless otherwise noted.
      3
22      While Plaintiff refers to five insurance policies in its complaint, Nelson only refers to four policies in
      his motion to stay. See generally Doc. Nos. 1; 11. Additionally, the Court notes that two of the policies
23    attached by Nelson as exhibits to his motion do not match the policies attached as exhibits to Plaintiff’s
      complaint. For example, Nelson reports that the policy attached as Exhibit 8 reflects “Policy No.
24    OA3383304” and was effective beginning Jul 25, 2006. See Doc. No. 11 at 12; Doc. No. 11-1 ¶ 12.
25    However, Exhibit 8 itself reports that it reflects policy number “OA3379687” and was effective
      beginning June 13, 2006. See Doc. No. 11-10, Ex. 8. Second, Nelson’s Exhibit 6 and Plaintiff’s Exhibit
26    D refer to the same policy, but Nelson’s submission is twenty pages longer than Plaintiff’s. See Doc.
      No. 11-8, Ex. 6; Doc. No. 1-5, Ex. D. The Court has reviewed these documents and believes that the
27    discrepancy is explained by the addition of the same policy from a more recent date by Nelson. See id.
      Although not dispositive of the current matter, the Court concludes that there are five policies at issue in
28    this dispute.

                                                           3
                                                                                          20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.814 Page 4 of 12



1     policies in its complaint that it issued to Nelson. See Doc. No. 1 ¶¶ 24, 26, 31–33.
2     Plaintiff divides these policies into two categories: “Landlord Protection Policies” and
3     “Dwelling Fire Policies.” See id. at 8–9; 15–16. The Landlord Protection Policies cover
4     two of Nelson’s rental properties; the policies were valid from November 16, 2009 to
5     November 16, 2019 and March 6, 2010 to March 6, 2015 respectively. See id. ¶¶ 24, 26.
6     The policies included the same options and coverage forms. See id. ¶¶ 25, 27. The
7     Landlord Protection Policies covered Nelson for “bodily injury” and “property damage”
8     occurring at the insured property, subject to exclusions. See id. ¶ 28. The exclusions
9     highlighted by Plaintiff include injuries which were either “expected,” “intended,” or
10    were “the foreseeable result of an act or omission intended by any insured” as well as
11    violations of criminal law or local ordinances. See id. ¶ 30 (emphasis in original). The
12    policies also state that a criminal charge or conviction is not necessary to trigger that
13    exclusion. See id.
14          The first two Dwelling Fire Policies identified by Plaintiff covered Nelson’s two
15    rental properties; the policies were operative from July 25, 2006 through September 25,
16    2009 and March 6, 2007 through March 6, 2010 respectively. See id. ¶¶ 31, 32. The last
17    policy covers a third property, which appears not to be the subject of any of the
18    underlying suits. See id. ¶¶ 33; Exs. A–C. Like the Landlord Protection Policies, the
19    Dwelling Fire Policies protected Nelson from claims of “bodily injury” or “property
20    damage” subject to certain exclusions. See Doc. No. 1 ¶ 35 (emphasis in original). Also,
21    like the Landlord Protection Policies, the Fire Dwelling Policies included exclusions for
22    “bodily injury” or “property damage” that “is expected or intended by any insured or
23    which is the foreseeable result of an act or omission intended by any insured.” See id. ¶
24    37 (emphasis in original). The exclusions also covered violations of criminal law and
25    local ordinances and did not require a criminal conviction or charge to be triggered. See
26    id.
27    //
28    //

                                                    4
                                                                                20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.815 Page 5 of 12



1     C. Applicable Legal Standard
2           As a threshold matter, the parties do not agree on the applicable legal standard.
3     Nelson argues that the correct standard for determining the appropriateness of a stay is set
4     forth in Landis. See Doc. No. 11 at 15–16. Plaintiff argues that Brillhart provides the
5     correct governing standard. See Doc. No. 13 at 6–11. In reply, Nelson argues that
6     Brillhart is inapplicable because it “centered on whether a district court had constitutional
7     and statutory jurisdiction over the declaratory action, not whether to stay the action and
8     proceed after the underlying action resolved.” Doc. No. 15 at 4 (citing Gov’t Emps.’ Ins.
9     Co. v. Dizol, 133 F.3d 1220, 1221 (9th Cir. 1998); Brillhart, 316 U.S. at 493–94)
10    (emphasis in original). Nelson states that he “is not arguing that this Court does not have
11    jurisdiction over this matter,” but rather “asks this Court to stay this action to prevent
12    undue prejudice.” Id. The Court finds Brillhart inapplicable for the following reasons.
13          First, Brillhart involved a case of parallel proceedings in federal and state courts.
14    See 316 U.S. at 492–93. The Brillhart Court indicated that such proceedings exist
15    “where another suit is pending in a state court presenting the same issues, not governed
16    by federal law, between the same parties.” Id. at 495. As a result, Brillhart expressed
17    concerns of comity between the courts, noting for example that “[g]ratuitous interference
18    with the orderly and comprehensive disposition of a state court litigation should be
19    avoided.” Id. Thus, Brillhart directed lower courts to consider a number of factors in
20    deciding whether it was appropriate to exercise jurisdiction over a claim for declaratory
21    relief, including “whether the questions in controversy between the parties to the federal
22    suit, and which are not foreclosed under the applicable substantive law, can better be
23    settled in the proceeding pending in the state court.” See id.
24          It is true that the action before the Court does, to a certain extent, involve related
25    proceedings in state court – one of the underlying actions was filed in state court by
26    Golden against Nelson. See Ex. C. However, Golden’s action is not really parallel to the
27    action presently before the Court. Compare id., with Brillhart, 316 U.S. at 495 (“[W]here
28    another suit is pending in a state court presenting the same issues, not governed by

                                                     5
                                                                                20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.816 Page 6 of 12



1     federal law, between the same parties.”). A clear example of parallel proceedings can be
2     found in Wilton v. Seven Falls Co., where there were disputes over the existence of the
3     same duty to defend or indemnify taking place in state and federal courts. 515 U.S. 277,
4     279–80 (1995). In contrast, the Golden action does not center on, or even address the
5     issue of whether Plaintiff owes Nelson a duty to defend or indemnify, and Plaintiff is not
6     a party to the Golden action. 4 See Ex. B. Thus, the proceedings are not parallel and do
7     not raise the same comity concerns at issue in Brillhart.
8            Second, as Nelson points out and the Ninth Circuit explained in Dizol, Brillhart
9     involved the discretionary exercise of jurisdiction by a district court under the
10    Declaratory Judgment Act. See Dizol, 133 F.3d at 1225 (noting that “[t]he Brillhart
11    factors remain the philosophic touchstone for the district court” when “a party timely
12    objects to the exercise of discretionary jurisdiction under the Declaratory Judgment Act .
13    . . .”). An affirmative application of the so-called “Brillhart factors” potentially would
14    result in the dismissal of this action as it pertains to Golden. See Brillhart, 316 U.S. at
15    295; Dizol, 133 F.3d at 1225. While the option of voluntary dismissal always remains
16    open to Plaintiff, the issue before the Court on this motion is whether a stay of
17    proceedings is appropriate.
18           In contrast, Landis focuses directly on the issue of whether a federal court has the
19    power to stay proceedings before it while others move forward. See 299 U.S. 248. The
20    Landis Court concluded that federal courts have such power, as a matter of discretion,
21    because it “is incidental to the power inherent in every court to control the disposition of
22    the causes on its docket.” Id. at 254. As set forth in further detail below, Landis went on
23    to describe a range of factors for courts to consider in deciding whether or not to stay
24    proceedings. See id. at 254–55.
25
26
27
      4
        Moreover, Golden is the only named defendant in the present action who has neither appeared nor
28    responded in this Court.

                                                        6
                                                                                      20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.817 Page 7 of 12



1           Here, Nelson does not raise issues of jurisdiction or comity. Rather, he seeks a
2     stay of these proceedings. Therefore, the Court will apply the standard set forth in
3     Landis.
4                                          LEGAL STANDARD
5           “A district court has discretionary power to stay proceedings in its own court . . . .”
6     Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. N. Am.
7     Co., 299 U.S. 248, 254 (1936)). “[T]he power to stay proceedings is incidental to the
8     power inherent in every court to control the disposition of the causes on its docket with
9     economy of time and effort for itself, for counsel, and for litigants.” Landis, 299 U.S. at
10    254). A district court may stay a case “pending resolution of independent proceedings
11    which bear upon the case,” even if those proceedings are not “necessarily controlling of
12    the action before the court.” Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863–
13    64 (9th Cir. 1979) (citations omitted). However, “[o]nly in rare circumstances will a
14    litigant in one cause be compelled to stand aside while a litigant in another settles the rule
15    of law that will define the rights of both.” Landis, 299 U.S. at 255.
16          In determining whether to grant a stay, courts in the Ninth Circuit weigh the
17    “competing interests which will be affected by the granting or refusal to grant a stay,”
18    including:
19                 [1] the possible damage which may result from the granting of a
                   stay, [2] the hardship or inequity which a party may suffer in
20
                   being required to go forward, and [3] the orderly course of
21                 justice measured in terms of the simplifying or complicating of
                   issues, proof, and questions of law which could be expected to
22
                   result from a stay.
23
24    See Lockyer, 398 F.3d at 1110 (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
25    1962)). “‘[I]f there is even a fair possibility that the stay . . . will work damage to
26    someone else,’ the stay may be inappropriate absent a showing by the moving party of
27    ‘hardship or inequity.’” Dependable Highway Express, Inc. v. Navigators Ins. Co., 498
28    F.3d 1059, 1066 (9th Cir. 2007) (quoting Landis, 299 U.S. at 255). The burden is on the

                                                     7
                                                                                 20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.818 Page 8 of 12



1     movant to show that a stay is appropriate. Clinton v. Jones, 520 U.S. 681, 708 (1997)
2     (citing Landis, 299 U.S. at 255).
3                                              DISCUSSION
4            Nelson argues that, under Landis, a stay is appropriate in the present action. See
5     Doc. No. 11 at 15–24. Specifically, Nelson argues that each of the three factors
6     identified by the Ninth Circuit in Lockyer and CMAX weighs in favor of a stay. See id.
7     Plaintiff does not specifically address these factors. See generally Doc. No. 13.
8     Nonetheless, the Court analyzes each factor in turn.
9     A. Relative Hardship to the Parties
10          The first two factors laid out in Lockyer and CMAX effectively serve to measure
11    the relative hardship between the parties in deciding whether or not a stay is appropriate.
12    See Lockyer, 398 F.3d at 1110 (quoting CMAX, 300 F.2d at 268). Therefore, the Court
13    will consider these factors together.
14          The first factor for the Court to consider is “the possible damage which may result
15    from the granting of a stay.” Lockyer, 398 F.3d at 1110 (quoting CMAX, 300 F.2d at
16    268). Plaintiff argues that “it would be unfair to [Plaintiff] to not allow it to adjudicate its
17    coverage defenses now, instead of waiting for the results of the Underlying Actions, all
18    while funding Nelson’s defense in those actions,” citing to non-binding authority from
19    the Northern District of California in support. See Doc. No. 13 at 8 (citing See M.D. Sass
20    Inv’rs Servs., Inc. v. Reliance Ins. Co., 810 F. Supp. 1082, 1089 (N.D. Cal. 1992);
21    Allstate Ins. Co. v. Gillette, No. C 05-02385 WHA, 2006 WL 997236, at *4 (N.D. Cal.
22    2006)). However, the court in M.D. Sass relied upon out-of-circuit authority and the
23    Allstate case involved application of the standard set forth in Brillhart and Dizol. As
24    such, both cases are inapposite.
25          Nelson highlights a more recent, relevant case from the Northern District of
26    California in reply. See Doc. No. 15 at 5 (citing Zurich Am. Ins. Co. v. Omnicell, Inc.,
27    No. 18-CV-05345-LHK, 2019 WL 570760, (N.D. Cal. Feb. 12, 2019)). The Omnicell
28    court rejected the argument that a delayed determination of an insurer’s coverage

                                                     8
                                                                                 20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.819 Page 9 of 12



1     obligations constituted hardship under Landis. See Omnicell, 2019 WL 570760, at *5
2     (“Other courts in this district have previously rejected the same argument by an insurer,
3     particularly because advancing defense costs is ‘part of an insurer’s obligation and costs
4     of doing business.’”). The Court finds Omnicell persuasive and similarly concludes that
5     the first factor weighs in favor of granting a stay.
6           The second factor for the Court to consider is “the hardship or inequity which a
7     party may suffer in being required to go forward.” Lockyer, 398 F.3d at 1110 (quoting
8     CMAX, 300 F.2d at 268). Nelson argues that declining to stay this case would prejudice
9     him far more than granting a stay would prejudice Plaintiff. See Doc. No. 11 at 16.
10    Nelson claims that allowing the present action to move forward would force him to
11    “divide his attention and spend his own money to fight this ‘two-front war’ with
12    [Plaintiff] to maintain a defense in the Underlying Actions.” Id. at 17. Further, Nelson
13    argues that “[i]n parsing through the claims that trigger coverage, [he] will have to
14    litigate the same factual issues pending resolution in the Underlying Actions to establish
15    whether these claims are potentially covered by [Plaintiff’s] Policies.” Id. at 16.
16          Plaintiff challenges the notion that a “two-front war” justifies the granting of a
17    stay. Doc. No. 13 at 10–11. In so doing, Plaintiff cites to Lockyer and an unpublished
18    case from the Central District of California, Great American Assurance Co. v. M.S.
19    Industrial Sheet Metal, Inc., No. SACV 11-754-JST (MLGx), 2011 WL 13228037, (C.D.
20    Cal. Sept. 22, 2011), in support. Id. (citations omitted). Plaintiff further reasons that a
21    declaratory judgment “would resolve the uncertainty of obligations between Nelson,
22    [Plaintiff], and the plaintiffs in the Underlying Actions” and “would be helpful to the
23    parties in guiding their future course of conduct and would also inform the plaintiffs in
24    the Underlying Actions, who have a substantial interest in knowing whether insurance
25    funds ultimately may be available for Nelson’s potential liability in the Underlying
26    Actions.” Id. at 8 (citation omitted).
27          The Court notes Lockyer’s statement that “being required to defend a suit, without
28    more, does not constitute a ‘clear case of hardship or inequity’ within the meaning of

                                                     9
                                                                                20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.820 Page 10 of 12



1      Landis.” 398 F.3d at 1112. The Court further notes that Great American relied in part on
2      this statement in rejecting an argument that the existence of a “two-front war” was a fact
3      that should be weighed in favor of granting a stay. See 2011 WL 13228037, at *3.
4      However, Lockyer is distinguishable on its facts, as it involved neither an insurance
5      company nor a dispute over coverage. See 398 F.3d 1098. Great American involved a
6      less complicated insurance dispute over a single insurance policy and the applicability of
7      a single exclusion. See 2011 WL 13228037, at *2. In contrast, the present dispute
8      involves three separate underlying suits, at least five insurance policies, and potentially
9      requires determining the applicability of several exclusions. See Doc. No. 1. This
10     complexity is amplified by the fact that the underlying actions mix civil enforcement and
11     private party claims. See Ex. A; Ex. C. As such, the potential hardship and cost of
12     allowing this action to proceed is significantly greater than was the case in Great
13     American, which represented a far simpler set of circumstances. See 2011 WL
14     13228037. Further, in Omnicell, the court found that the possibility of “being forced to
15     litigate on two fronts” constituted hardship to the insured. See 2019 WL 570760, at *5–6.
16     Likewise, the Court finds that the second factor also weighs in favor of granting a stay.
17           After evaluating the relative hardship between the parties––the potential of having
18     to defend Nelson for claims that may be covered by one or more of the policy exclusions
19     for Plaintiff and the cost of litigating multiple suits simultaneously for Nelson––the Court
20     finds that the first two factors balance in favor of a stay.
21     B. The Orderly Course of Justice
22           The third factor for the Court to consider is “the orderly course of justice measured
23     in terms of the simplifying or complicating of issues, proof, and questions of law which
24     could be expected to result from a stay.” Lockyer, 398 F.3d at 1110 (quoting CMAX, 300
25     F.2d at 268). Nelson argues that this factor weighs in favor of granting a stay because
26     allowing Plaintiff’s action to go forward would result in litigation of duplicative issues.
27     See Doc. No. 11 at 22. Plaintiff does not address this point in its opposition. See
28     generally Doc. No. 13.

                                                      10
                                                                                20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.821 Page 11 of 12



1            The Ninth Circuit has established that “[a] trial court may, with propriety, find it is
2      efficient for its own docket and the fairest course for the parties to enter a stay of an
3      action before it, pending resolution of independent proceedings which bear upon the
4      case.” Leyva, 593 F.2d at 863. Further, the Ninth Circuit explained that “[t]his rule
5      applies whether the separate proceedings are judicial, administrative, or arbitral in
6      character, and does not require that the issues in such proceedings are necessarily
7      controlling of the action before the court.” Id. at 863–64 (citing Kerotest Mfg. Co. v. C-
8      O-Two Fire Equip. Co., 342 U.S. 180 (1952)).
9            Nelson argues that allowing both this action and the underlying actions to go
10     forward will burden judicial economy by requiring the parties to relitigate the same
11     issues. See Doc. No. 11 at 22. This concern is a valid one. First, the action before the
12     Court involves at least five insurance policies, and the variety of coverages and
13     exclusions potentially at issue creates a real risk of duplicative factual inquiry. The risk
14     is further complicated by the fact that the primary underlying action is not simply a civil
15     enforcement action by the United States, but also incorporates Sanders’s intervention,
16     which sets forth ordinary tort claims. See Ex. A; Ex. C. Further, Golden’s action also
17     raises tort claims. See Ex. B. Thus, determining the applicability of the policies and
18     exclusions presented by Plaintiff may require this Court to adjudicate factual questions
19     that overlap with the tort claims raised by Sanders and Golden in their respective actions.
20     See Doc. No. 1 ¶¶ 28, 30, 35, 37; Ex. B; Ex. C. As such, it is entirely conceivable that
21     some of the allegations at issue in the underlying actions may be at issue here even while
22     others are not.
23           However, duplicative factual inquiry is not the only concern the Court has in
24     allowing this action to go forward. A recurring theme in the authority cited by both
25     parties is the notion of parallel proceedings between state and federal courts. See, e.g.,
26     Fed. Ins. Co. v. Steadfast Ins. Co., 209 Cal. App. 4th 668, 671–72 (2012); Great
27     American, 2011 WL 13228037, at *1–2; Zurich Am. Ins. Co. v. Omnicell, Inc., No. 18-
28     CV-05345-LHK, 2019 WL 570760, at *1 (N.D. Cal. Feb. 12, 2019). While the present

                                                     11
                                                                                  20-cv-00211-MMA (DEB)
     Case 3:20-cv-00211-MMA-DEB Document 21 Filed 07/07/20 PageID.822 Page 12 of 12



1      case does not involve parallel proceedings between state and federal courts, “where
2      another suit is pending in a state court presenting the same issues, not governed by
3      federal law, between the same parties,” Brillhart, 316 U.S. at 495, it does involve
4      ongoing related proceedings in state and federal courts. See Ex. A; Ex. B; Ex. C. To this
5      effect, the Court is concerned about the impact allowing this action to proceed would
6      have on the efficient resolution of the underlying action in this district.
7            There is a real risk that, were both actions to proceed, by the time this Court
8      resolved the issues of insurance coverage the underlying action could have reached a
9      critical juncture as well. At which point, a finding that either eliminated or limited
10     Nelson’s coverage could derail the efficient administration of the underlying action.
11     Were the issue of insurance coverage before the same judge presiding over the
12     underlying action, that judge would be able to appropriately exercise discretion to resolve
13     the scope of coverage before proceeding to the merits and could do so in a manner that
14     would promote the efficient resolution of the dispute. However, that is not the case here.
15     Instead, Plaintiff asks this Court to resolve issues that may materially affect the progress
16     of another case that is pending in another courtroom. See Doc No. 1; Ex. A; Ex. C. The
17     Court finds doing so would not promote “the orderly course of justice.” See Lockyer, 398
18     F.3d at 1110 (quoting CMAX, 300 F.2d at 268).
19           As such, all of the relevant factors under Landis and Lockyer weigh in favor of
20     staying this case.
21                                             CONCLUSION
22           For the foregoing reasons, the Court GRANTS Nelson’s motion to stay. The
23     Court ORDERS all proceedings in this matter STAYED pending resolution of the
24     related state and federal actions.
25           IT IS SO ORDERED.
26     DATED: July 7, 2020                            __________________________________
                                                      HON. MICHAEL M. ANELLO
27
                                                      United States District Judge
28

                                                     12
                                                                                 20-cv-00211-MMA (DEB)
